                                     Case 2:19-cv-01607-VCF Document 63 Filed 04/22/21 Page 1 of 8


                        1          BRADLEY J. MYERS, ESQ.
                                   Nevada Bar No. 8857
                        2          MICHAEL C. KANE. ESQ.
                                   Nevada Bar No. 10096
                        3
                                   JANET L. MERRILL, ESQ.
                        4          Nevada Bar No. 10736
                                   THE702FIRM INJURY ATTORNEYS
                        5          400 S. 7th Street, Suite 400
                                   Las Vegas, Nevada 89101
                        6          Telephone: (702) 776-3333
                                   Facsimile: (702) 505-9787
                        7
                                   E-Mail: Janet@the702firm.com
                        8          -and-
                                   LEILA L. HALE, ESQ.
                        9          Nevada Bar No. 7368
                                   HALE INJURY LAW
                      10           1661 W. Horizon Ridge Pkwy #200
                                   Las Vegas, NV 89012
                      11
                                   Telephone: (702) 736-5800
                      12           Facsimile: (702) 534-4655
                                   E-Mail: lhale@haleinjurylaw.com
                      13           Attorneys for Plaintiff
                      14                                 IN THE UNITED STATES DISTRICT COURT
                      15
                                                               FOR THE DISTRICT OF NEVADA
                      16
                                   IRMA WIDNER,                                          Case No.: 2:19-cv-01607-APG-VCF
                      17
                                                 Plaintiff,
                      18                  vs.
                      19
                                   JOSEPH DARGER; EDGE TRANSPORTATION,
                      20           LLC, a Kentucky Limited Liability Company;
                                   DOES I through X; and ROE BUSINESS
                      21           ENTITIES I through X, inclusive,
                      22                         Defendants.
                      23

                      24                                           JOINT PRE-TRIAL ORDER

                      25                  In compliance with LR 16-3 and LR 16-4 and the Order of the Court (ECF No. 52 and ECF

                      26           No. 59), counsel for Plaintiff IRMA WIDNER (“Plaintiff”) and Counsel for Defendants JOSEPH

                      27           DARGER and EDGE TRANSPORTATION (“Defendants”), hereby submit the following Joint

                      28           Pre-Trial Order in the above-referenced matter.
       THE702FIRM
      ATTORNEYS AT LAW
400 S. Seventh Street, Suite 400
                                                                                     1
  LAS VEGAS, NEVADA 89101
    PHONE: (702) 776-3333
                                         Case 2:19-cv-01607-VCF Document 63 Filed 04/22/21 Page 2 of 8


                        1
                                             Following pretrial proceedings in this cause,
                        2
                                             IT IS ORDERED:
                        3
                                   I.        NATURE OF ACTION, RELIEF SOUGHT AND IDENTIFICATION AND
                        4
                                             CONTENTIONS OF PARTIES
                        5                    This dispute arises from a motor vehicle accident that occurred in Las Vegas, Nevada, on
                        6          June 20, 2017, when Ms. Widner was operating a 2008 Toyota Highlander and Defendant
                        7          DARGER, within the course and scope of his employment with Defendant EDGE
                        8          TRANSPORTATION, was operating a Kenworth Tractor owned by Defendant EDGE
                        9          TRANSPORTATION.
                      10                     Ms. Widner alleges that Defendant DARGER, while traveling directly behind her,
                      11           negligently, carelessly and recklessly rear-ended her vehicle with the tractor, causing Ms. Widner
                      12           to suffer serious injury. Defendants contend both Plaintiff and DARGER were both stopped at the
                      13           red light at the intersection of waiting for the light to change when DARGER inadvertently took
                      14           his foot off the brake pedal twice.
                      15                     On March 9, 2021, the Court granted, Plaintiff’s Motion to Strike Defendants’ Answer.
                      16           See ECF No. 52. The minutes of the proceedings read, in relevant part: IT IS ORDERED that
                      17           ECF No. 46, Motion to Strike, and ECF No. 48 Motion for Default Judgment are GRANTED in
                      18           PART…. Bench Trial on damages and some aspects of causation will be set…” Id.
                      19           II.       STATEMENT OF JURISDICTION
                      20                     This Court has jurisdiction over this matter pursuant to pursuant to Article III, Section 2 of
                      21           the United States Constitution and 28 USC § 1332 based upon diversity as the amount in
                      22           controversy exceeds $75,000.00, as the Plaintiff is diverse from all Defendants in this matter.
                      23           Plaintiff’s Complaint identifies Plaintiff as a resident of Clark County Nevada, Defendant
                      24           DARGER is a resident of Utah, and Defendant EDGE TRANSPORTATION, is a Domestic
                      25           Limited Liability Company in the state of Utah, is not incorporated in Nevada and does not
                      26           maintain a principal place of business in Nevada.
                      27                     Venue is proper in this Court under 28 U.S.C., Section 1391.
                      28           ///
       THE702FIRM
      ATTORNEYS AT LAW
400 S. Seventh Street, Suite 400
                                                                                       2
  LAS VEGAS, NEVADA 89101
    PHONE: (702) 776-3333
                                         Case 2:19-cv-01607-VCF Document 63 Filed 04/22/21 Page 3 of 8


                        1
                                   III.      FACTS ADMITTED BY PARTIES
                        2
                                             The following facts have been established and/or admitted as a function of the Court’s Rule
                        3
                                   37 findings and order: Defendants owed a duty to Ms. Widner and breached said duty.
                        4
                                   IV.       FACTS NOT CONTESTED
                        5
                                             The following facts will not be contested at trial by evidence to the contrary: Defendants
                        6
                                   owed a duty to Ms. Widner and breached this duty.
                        7
                                   V.        ISSUES OF FACT TO BE TRIED
                        8
                                             The following are the issues of fact to be tried and determined upon trial:
                        9
                                             A.     Plaintiff’s Issues of Fact:
                      10
                                             1.     The type, nature and scope of Ms. Widner’s injuries as a result of Defendants’
                      11
                                   breach;
                      12
                                             2.     The damages to Ms. Widner, including without limitation, the expenses of past
                      13
                                   medical treatment, past lost wages, past pain and suffering, the expenses of future medical
                      14
                                   treatment and future pain and suffering.
                      15
                                             B.     Defendants’ Issues of Fact:
                      16
                                             1.     Causation of Plaintiff’s alleged injuries;
                      17
                                             2.     Plaintiff’s complaints of injuries, or some of the injuries alleged, were pre-existing
                      18
                                   in nature, and/or an aggravation of pre-existing injuries; and
                      19
                                             3.     Damages.
                      20
                                   VI.       ISSUES OF LAW TO BE TRIED
                      21
                                             The following are the issues of law to be tried and determined upon trial:
                      22
                                             A.     Plaintiff’s Issues of Law:
                      23
                                             1.     Rule 37’s impact on Plaintiff’s obligation to prove legal causation under the facts
                      24
                                   and circumstances of the instant dispute.
                      25
                                             B.     Defendants’ Issues of Law:
                      26
                                             1.     Plaintiff’s witness Dr. Gross should be limited in his testimony to that of
                      27
                                   non-retained treating physician.
                      28
                                   ///
       THE702FIRM
      ATTORNEYS AT LAW
400 S. Seventh Street, Suite 400
                                                                                      3
  LAS VEGAS, NEVADA 89101
    PHONE: (702) 776-3333
                                     Case 2:19-cv-01607-VCF Document 63 Filed 04/22/21 Page 4 of 8


                        1
                                   V.       EXHIBITS
                        2
                                   A.       Joint Exhibit List with Objections:
                        3
                                            The undersigned parties are continuing to refine their joint exhibit list to avoid duplication
                        4

                        5          and to stipulate as feasible. A Joint Trial Exhibit List to be submitted on or before April 30, 2021.

                        6          B.       Stipulated Exhibits

                        7                   A Joint Trial Exhibit List to be submitted on or before April 30, 2021 and will include the

                        8          parties’ stipulations and objections.

                        9                   To avoid the unnecessary duplication of identified exhibits, the parties agree that exhibits

                      10           identified by one party, without waiving any objections as to admissibility, may be introduced by

                      11           another party at the time of trial. All parties reserve the right to introduce additional exhibits at the

                      12           time of trial for purposes of impeachment or rebuttal. The parties currently reserve any objections

                      13           as to foundation and admissibility, but agree to continue conferring on the attached exhibit lists

                      14           with the intent of identifying all exhibits that may be stipulated into evidence prior to the time of

                      15           trial.
                                            C.     Other Stipulated Exhibits
                      16
                                                   None.
                      17

                      18                    D.     Depositions:

                      19                    1.     Plaintiff will offer the following depositions:
                      20             Deponent                           Deposition Date                   Page & Lines
                      21             Non-Appearance of                  07/16/2020                        na
                                     Defendant Darger
                      22             Non-Appearance of                  11/02/2020                        na
                                     Defendant Darger
                      23             Non-Appearance of PMK for          07/01/2020                        na
                                     Defendant Edge
                      24             Transportation
                                     Non-Appearance of PMK for          11/02/2020                        na
                      25             Defendant Edge
                                     Transportation
                      26

                      27
                                            ///
                      28
       THE702FIRM
      ATTORNEYS AT LAW
400 S. Seventh Street, Suite 400
                                                                                      4
  LAS VEGAS, NEVADA 89101
    PHONE: (702) 776-3333
                                     Case 2:19-cv-01607-VCF Document 63 Filed 04/22/21 Page 5 of 8


                        1                 2.       Defendant will offer the following depositions:

                        2            Deponent                          Deposition Date                   Page & Lines
                        3            Irma Widner                       07/14/2020
                        4            Hugh Selznick, MD                 Attempting to coordinate a
                                                                       date for the doctor’s
                        5                                              deposition as he is not
                                                                       available to testify either of
                        6                                              the available trial dates (in
                                                                       New York); have provided
                        7                                              two deposition dates to
                                                                       Plaintiff’s counsel
                        8

                        9                 3.       Plaintiff objects to Defendants’ depositions as follows:

                      10                  a.       Renews objection under Rule 37; unable to take depositions of Defendants.

                      11                  b.       Reserves right to object to pre-trial deposition of Hugh Selznick, MD.
                      12                  4.       Defendant objects to Plaintiff’s depositions as follows:
                      13
                                          a.       No objection, except for Custodians of Records’ depositions. The only deposition
                      14
                                   taken was Plaintiff’s.
                      15
                                          Pursuant to FRCP Rule 32, the parties object to the admissibility of designated testimony
                      16

                      17           to the extent that the deponent will be a witness at the time of trial.

                      18
                                   VII.   WITNESSES
                      19
                                          The following witnesses may be called by the parties upon trial:
                      20
                                          A.       Plaintiff’s Witnesses:
                      21
                                          1.       Plaintiff IRMA WIDNER
                      22                           c/o THE702FIRM INJURY ATTORNEYS
                                                   400 South Seventh Street, Suite 400
                      23
                                                   Las Vegas, NV 89101
                      24
                                          2.       MICHAEL WIDNER
                      25                           7524 Flowing Stream Drive
                                                   Las Vegas, NV 89131
                      26
                                          3.       Jeffrey D. Gross, M.D. and/or
                      27
                                                   Person Most Knowledgeable and/or Custodian of Records for
                      28                           SPINE 1661 W. Horizon Ridge Parkway, Suite 280
                                                   Henderson, NV 89012
       THE702FIRM
      ATTORNEYS AT LAW
400 S. Seventh Street, Suite 400
                                                                                      5
  LAS VEGAS, NEVADA 89101
    PHONE: (702) 776-3333
                                         Case 2:19-cv-01607-VCF Document 63 Filed 04/22/21 Page 6 of 8


                        1                   4.      EDNA HURST
                                                    7208 Eagle Crest Street
                        2                           Las Vegas, NV 89131
                        3
                                             B.     Defendant’s Witnesses
                        4

                        5                    1.     IRMA WIDNER
                                                    c/o Leila L. Hale, Esq.
                        6                           c/o THE702FIRM INJURY ATTORNEYS
                                                    400 South Seventh Street, Suite 400
                        7                           Las Vegas, NV 89101
                        8
                                             2.     Hugh S. Selznick, M.D. – expert witness
                        9                           Consultants Medical Group, LLC
                                                    2500 West Sahara Ave., Suite 207
                      10                            Las Vegas, NV 89102
                      11                     3.     David L. Ginsberg, M.D. – expert witness
                                                    851 S. Rampart Blvd.
                      12
                                                    Suite 115
                      13                            Las Vegas, NV 89145

                      14
                                             In addition, should any party to this case withdraw the designation of a witness listed in this
                      15
                                   Joint Pretrial Report, the parties reserve the right to re-designate the withdrawn witness.
                      16
                                   VIII. TRIAL DATE
                      17
                                             The parties have agreed and the Court has set trial for the dates of May 19, 2021 and May
                      18
                                   20, 2021.
                      19
                                   ///
                      20
                                   ///
                      21
                                   ///
                      22
                                   ///
                      23
                                   ///
                      24
                                   ///
                      25
                                   ///
                      26

                      27

                      28
       THE702FIRM
      ATTORNEYS AT LAW
400 S. Seventh Street, Suite 400
                                                                                       6
  LAS VEGAS, NEVADA 89101
    PHONE: (702) 776-3333
                                         Case 2:19-cv-01607-VCF Document 63 Filed 04/22/21 Page 7 of 8


                        1
                                   IX.       LENGTH OF TRIAL
                        2
                                             It is estimated that the trial will take a total of 2 days.
                        3
                                   APPROVED AS TO FORM AND CONTENT
                        4
                                   Dated: April 21st, 2021                                 Dated: April 21st, 2021
                        5

                        6          THE702FIRM INJURY ATTORNEYS                                STEPHENSON & DICKINSON
                                   By: /s/ Janet L. Merrill                                   By: /s/ Marsha L. Stephnson
                        7          MICHAEL C. KANE. ESQ.                                      MARSHA L. STEPHENSON, ESQ.
                                   Nevada Bar No. 10096                                       Nevada Bar No.6130
                        8          BRADLEY J. MYERS, ESQ.                                     2820 W. Charleston Blvd. #17
                                   Nevada Bar No. 8857                                        Las Vegas, NV 89102
                        9
                                   JANET L. MERRILL, ESQ.                                     Attorneys for Defendants
                      10           Nevada Bar No. 10736                                       DARGER and EDGE TRANSPORTATION
                                   400 S. 7th Street, Suite 400
                      11           Las Vegas, NV 89101
                                   Attorneys for Plaintiff
                      12

                      13           X.        ACTION BY THE COURT
                      14                     (a)     This case is set for bench trial/evidentiary hearing on May 19, 2021 and May 20,
                      15           2021.
                      16                     (b) An original and two (2) copies of each trial brief shall be submitted to the Clerk on
                      17                        May 14, 2021
                                   or before ______________________________________.
                      18                     (c)     Bench trial:
                      19                             (1)     An original and two (2) copies of all instructions requested by either party
                      20                                                                     N.A.
                                   shall be submitted to the Clerk for filing on or before _____________________________.
                      21           ///
                      22           ///
                      23           ///
                      24           ///
                      25           ///
                      26           ///
                      27           ///
                      28           ///
       THE702FIRM
      ATTORNEYS AT LAW
400 S. Seventh Street, Suite 400
                                                                                          7
  LAS VEGAS, NEVADA 89101
    PHONE: (702) 776-3333
                                     Case 2:19-cv-01607-VCF Document 63 Filed 04/22/21 Page 8 of 8


                        1
                                          (d)     Court trials:
                        2
                                                Proposed finding of fact and conclusions of law shall be filed on or before
                        3            May 14, 2021
                                   _________________________.
                        4
                                          The foregoing pretrial order has been approved by the parties to this action as evidenced by
                        5
                                   the signatures of their counsel herein, and the order is hereby entered and will govern the trial of
                        6
                                   this case. This order shall not be amended except by order of the Court pursuant to an agreement
                        7
                                   of the parties or to prevent manifest injustice.
                        8                          April 22
                                          DATED: ___________________________, 2021.
                        9

                      10

                      11                                                          UNITED STATES MAGISTRATE JUDGE

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
       THE702FIRM
      ATTORNEYS AT LAW
400 S. Seventh Street, Suite 400
                                                                                      8
  LAS VEGAS, NEVADA 89101
    PHONE: (702) 776-3333
